Citation Nr: 0936937	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with Barrett's esophagus, including as 
due to herbicide exposure.

2.	Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities, including as due to 
herbicide exposure.  

3.	Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities, including as due to 
herbicide exposure.

4.	Entitlement to service connection for chronic prostatitis 
(claimed as increased PSA), including as due to herbicide 
exposure. 

5.	Entitlement to service connection for bladder cancer, 
including as due to herbicide exposure.  

6.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming in May 2006 and November 2007.  

In April 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Board notes that a complete copy of the Veteran's service 
records are not available because the original claims file 
was lost.  The Board is aware that in such situations, it has 
a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
also recognizes that VA has a heightened obligation to search 
for alternate medical records when service medical records 
are not available and must also provide an explanation to the 
Veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The Veteran asserts that he was exposed to herbicides, 
including Agent Orange during his service in Vietnam.  A 
Veteran is presumed to have been exposed to herbicides if he 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
See 38 U.S.C.A. § 1116(f).  In this case, the service records 
show that the Veteran had service in Vietnam from October 
1968 to December 1969 and there was no affirmative evidence 
showing that he was not exposed to herbicides in service.  
Therefore, exposure to herbicides is presumed.  

Treatment records show that the Veteran has current diagnoses 
of GERD and Barrett's esophagus.  At separation from service 
in December 1969, the Veteran reported that he experienced 
stomach trouble and indigestion in service.  Given that the 
Veteran's service treatment records were lost through no 
fault of his own, the Board affords the Veteran the benefit 
of the doubt and finds that a VA examination is warranted to 
determine if the symptoms in service are related to his 
current disability.  

In a private medical record in August 2006, a physician noted 
that the Veteran had idiopathic peripheral neuropathy in his 
upper and lower extremities and a history of Agent Orange 
exposure.  The physician indicated that with no other 
definable etiology of the neuropathy, one has to consider 
exposure to Agent Orange as a possible cause.  The Board 
finds that the physician's statement indicates that there may 
be a nexus between the current disability and the Veteran's 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As such, a VA examination is warranted to determine the 
etiology of the peripheral neuropathy.  

Additionally, the Veteran has been diagnosed with chronic 
prostatitis and bladder cancer.  To date, the Veteran has not 
been afforded a VA examination regarding these disabilities.  
The Board finds that because the service treatment records 
are unavailable through no fault of his own, a VA examination 
is warranted.  

Lastly, the Veteran's claim for service connection for PTSD 
must also be remanded for additional development.  In a 
memorandum dated in February 2008, the RO attempted to verify 
the Veteran's alleged in-service stressors.  The Board notes 
that the RO did not obtain the unit records for the 588th 
Engineer Battalion.  The Veteran described one person being 
killed and one was injured.  He also stated that he was 
stationed at Tay Ninh and there were nightly mortar attacks.  
It is important to note that the Veteran has provided 
detailed accounts of his in-service stressors.  The RO should 
attempt to verify the claimed incidents through U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research (CURR)).  
Unit records showing attacks on a veteran's unit are 
"credible supporting evidence" that the veteran experienced 
the attacks personally.  Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002).  As such, the Board finds that the 
history of the Veteran's unit should be researched to verify 
the occurrence of the claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of 
the current disabilities, including GERD 
and Barrett's esophagus; peripheral 
neuropathy in the bilateral lower and 
upper extremities; chronic prostatitis and 
bladder cancer.  The claims file must be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiners 
should state whether the Veteran's 
disabilities are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active 
service, including presumed exposure to 
Agent Orange and herbicides in Vietnam.  

2.	The RO should submit pertinent evidence 
of record to the JSRRC and/or any other 
appropriate location, for verification of 
the Veteran's claimed stressors, as well 
as verification of any attacks sustained 
by the unit(s) to which the Veteran was 
assigned in Vietnam.  The unit records for 
the 588th Engineer Battalion should be 
obtained for the time period during which 
he was in Vietnam, specifically, October 
1968 to December 1969.  

3.	If any of the alleged in service 
stressors can be verified, the Veteran 
should be scheduled for VA examination 
with the appropriate medical specialist to 
determine the etiology of his PTSD.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether PTSD is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), causally or 
etiologically related to active service, 
including the verified stressor.  

4.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




